      Case 1:21-cv-02243-AJN-SDA Document 37 Filed 09/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                9/9/21
 MANUEL GONZALEZ, on behalf of himself, FLSA
 Collective Plaintiffs, and the Class,
                                                          Civil Action No.:
                               Plaintiff,                 1:21-cv-02243
                       -against-                          [PROPOSED]
                                                          RULE 68 JUDGMENT
 3821 BROADWAY CAFE, LLC
 d/b/a HILLTOP PARK ALEHOUSE,
 TARA WHOLLEY and LEIGH CORCORAN,
                        Defendants.


       WHEREAS, pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendants 3821

Broadway Cafe, LLC d/b/a Hilltop Park Alehouse, Tara Wholley and Leigh Corcoran

(“Defendants”) having offered to allow Plaintiff Manuel Gonzalez (“Plaintiff”) to take a judgment

against them, in the sum of Thirty-Two Thousand Five Hundred Dollars and Zero Cents

($32,500.00), inclusive of attorneys’ fees, costs, and expenses, in accordance with the terms and

conditions of Defendants’ Rule 68 Offer dated September 9, 2021 and filed as Exhibit A to Docket

Number 35;

       WHEREAS, on September 9, 2021, Plaintiff’s attorney having confirmed Plaintiff’s

acceptance of Defendants’ Offer of Judgment (Dkt. No. 35);

       It is ORDERED, ADJUDGED, AND DECREED, that judgment is entered in favor of

Plaintiff Manuel Gonzalez, in the sum of Thirty-Two Thousand Five Hundred Dollars and Zero

Cents ($32,500.00), in accordance with the terms and conditions of Defendants’ Rule 68 Offer

dated September 9, 2021 and filed as Exhibit A to Docket Number 35.


SO ORDERED:

        September 9
Dated: ____________________, 2021                   ___________________________________
       New York, New York                                 U.S.D.J.
